        Case: 3:20-cr-00137-wmc Document #: 30 Filed: 06/21/21 Page 1 of 1


                            U.S. Department of Justice
                                                                                           Telephone 608/264-5158
                                                                                                TTY 608/264-5006

                            United States Attorney’s Office                 Administrative Facsimile 608/264-5183
                                                                             Civil Division Facsimile 608/264-5724
                            Western District of Wisconsin                Criminal Division Facsimile 608/264-5054

 Address:
 222 W. Washington Avenue
 Suite 700
 Madison, Wisconsin 53703

                                          June 21, 2021

The Honorable William M. Conley
U.S. District Judge
United States District Court
120 N. Henry St., Rm. 320
Madison, WI 53703

        Re:      United States v. Michael Eisenga
                 Case No: 20-cr-137-wmc

Dear Judge Conley:

       In advance of sentencing, I enclose for filing a document that the government
intends to briefly reference during its sentencing argument. “Sentencing Exhibit 1” is a
court order issued on June 10, 2021, by the presiding judge in Mr. Eisenga’s ongoing
child-support case. It was provided to me by counsel for Mr. Eisenga’s ex-wife.

      I am providing this Court a copy in advance of sentencing because the
information in the order is not otherwise in the record. The order was issued after
preparation of the revised presentence report.

       Although the order does not appear to contain sensitive information, because it
is an order in a state family court case, I am filing it separately under seal.

                                                    Very truly yours,

                                                    TIMOTHY M. O’SHEA
                                                    Acting United States Attorney

                                                    By: /s/

                                                    MEREDITH P. DUCHEMIN
                                                    Assistant United States Attorney
